Citation Nr: 1529373	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-01 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in pertinent part, denied service connection for CAD.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is associated with the Veteran's virtual file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for CAD.  The Veteran contends his heart disease is due to herbicide exposure during active military service in Korea.  A presumption of exposure to herbicides exists for all veterans who served in Vietnam during the Vietnam Era (i.e., January 9, 1962 to May 7, 1975) and veterans who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied.  38 C.F.R. § 3.307(a)(6)(iv) (2014).  Ischemic heart disease (including CAD) is also a disease presumptively associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).

Personnel records confirm that the Veteran served in Korea with the 44th Engineer Battalion.  He testified during the March 2014 hearing that he was stationed in various parts of Korea and worked within several miles of the DMZ where he was close enough to see areas cleared of vegetation by herbicides.  The Board finds that the Veteran's statements regarding his Korean service are credible, but the record does not contain adequate information to determine whether the Veteran served with a unit that DOD has identified as operating in or near DMZ.  The case must be remanded for development regarding whether the Veteran's unit operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during the relevant period.  See 38 C.F.R. § 3.307(a)(6)(iv).

Accordingly, the case is REMANDED for the following action:

1.  Make all necessary efforts to verify whether the Veteran served with a unit that the DOD has determined operated in or near the Korean DMZ in an area in which herbicides are known to have been applied.  Personnel records show that the Veteran served in Korea from February 1968 to April 1969 and was attached to Company B of the 44th Engineer Battalion.  All efforts to verify the details of the Veteran's service must be documented in the paper or `virtual claims file and any records received must be associated with the claims file.  

2.  Perform any other development necessary under the provisions of VA's Adjudication Procedure Manual, M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C pertaining to claims involving herbicide exposure in the Korean DMZ.  

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




